DOWDELL, J.
— This is a statutory claim suit for trial of right of property. Issue was regularly made up under the direction of the court. There is only one insistence of error, and that was the giving of the written charge requested by the plaintiffs.
There was evidence tending tu show that the claimant, Chancellor, went to the plaintiffs, Law & Edmonds, and represented to them that one Daniel, who was Chancellor’s tenant, was to have the land on which the cotton in question was raised free of rent for the year, and that he (Chancellor) had no claim to said crop, and by that means he procured the plaintiffs, Law & Ed-monds, to make advances to Daniel for the current year, and Law & Edmonds, to secure the advances so made by them to the said Daniel, took a mortgage from him on *513the property in question. If this evidence was true, then Chancellor would be estopped from setting up any claim as landlord to the crops, grown on the land by Daniel for rent or advances. The charge requested hypothesized the above facts which the evidence tended to prove, and consequently in the giving of the charge the court committed no error. If the charge possessed any misleading tendency by reason of other evidence in the case, it was the right and duty of the claimant to meet and counteract the same by requesting an explanatory charge. It was not denied that Law & Edmonds made the advances to Daniel as testified to by the plaintiffs. It is true that both Chancellor and Daniel testified that Law told Daniel in May that he would not make him any more advances, but this was no denial of the fact that the plaintiffs did continue to make advances. We find no error in the record, and the judgment appealed from will be affirmed.
Affirmed.
Weakley, C. J., and Haralson and Denson, LL, concur.